ANDERSON, J.
The court made an order which appears in the judgment entry of date August 27, 1907, giving 60 days from the adjournment of court for bill of exceptions. The next order was signed by the judge the 20th of November extending the time, and which was over 60 days after extension. It is true the first order gave 60 days after the adjournment of the court; but there is nothing in the record to indicate when the court adjourned, and we cannot presume that it continued in session as late as September 20th. Nor does it appear from the second order that it was made within 60 days after the adjournment of court, or before the expiration of the time previously given. As the paper purporting to he a bill of exceptions was not signed within the time authorized by law, it cannot be considered by this court; and, there being no assignment of error relating to the record proper, the judgment of the circuit court must be affirmed.
Affirmed.
Tyson, C. J., and Dowdell and Simpson, JJ., concur.